



NVIDIA CORPORATION
RESTRICTED STOCK UNIT GRANT NOTICE
AMENDED & RESTATED 2007 EQUITY INCENTIVE PLAN
NVIDIA Corporation (the “Company”), pursuant to its Amended & Restated 2007
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award for the number of shares of the Company’s Common Stock set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this Grant Notice, in the attached Restricted Stock
Unit Agreement and in the Plan, the latter two being incorporated by reference
herein. Capitalized terms not otherwise defined in this Grant Notice or the
Restricted Stock Unit Agreement (collectively, the “Agreement”) will have the
meanings set forth in the Plan. In the event of any conflict between the terms
in this Agreement and the Plan, the terms of the Plan will control.
Participant:
 
 
Date of Grant:
 
 
Vesting Commencement Date:
 
 
[Threshold] [PSU only] Number of Restricted Stock Units/Shares Subject to Award:
 
 
[(“Threshold Award”)
 
 
Target Number of RSUs/Shares Subject to Award:
 
 
(“Target Award”)
 
 
Maximum Number of RSUs/Shares Subject to Award:
 
 
(“Maximum Award”)
 
 

 
 
Actual Award:
_______________________________________ ________________________] [PSU only]





Vesting Schedule:
This Award will vest as to __________, subject to Participant’s Continuous
Service through such vesting date. [RSU only] Subject to Participant’s
Continuous Service through such each applicable vesting date, this Award will
vest as follows: ___________. [PSU only] However, this Award will become fully
vested [with respect to a number of Restricted Stock Units equal to the Target
Award] [PSU only] prior to such date on the date of Participant’s “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definitions therein, a “Separation from Service”) by
reason of death. If the Award is not vested as of Participant’s Separation from
Service for any other reason, it will immediately expire. Each installment of
Restricted Stock Units that vests hereunder is a “separate payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2).

 
Issuance Schedule:
Except as provided in Section 6 of the Agreement, the Company will issue and
deliver one (1) share of Common Stock for each Restricted Stock Unit that has
vested under this Award on the date of vesting, but in all cases within the
period necessary for compliance with Treasury Regulation Section 1.409A-1(b)(4).










--------------------------------------------------------------------------------





Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, all of the terms and conditions set forth in the
Agreement and the Plan. Participant acknowledges and agrees that the Agreement
may not be modified, amended or revised except as provided in the Plan or the
Agreement. Participant further acknowledges that as of the Date of Grant, the
Agreement sets forth the entire understanding between Participant and the
Company regarding this Award, and supersedes all prior oral and written
agreements on that subject with the exception, if applicable, of: (i) the
current written employment agreement entered into between the Company or the
Employer (as defined in Section 9 of the Restricted Stock Unit Agreement) and
Participant expressly specifying the terms that should govern this Award, (ii)
the Company’s insider trading policy, and (iii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law. By
accepting this Award, Participant consents to receive Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


 
NVIDIA CORPORATION
 
 
PARTICIPANT:
 
 
 
 
 
By:
 
 
 
 
 
Signature
 
 
Signature
 
 
 
 
 
Title:
 
 
Date:
 
Date:
 
 
 
 












--------------------------------------------------------------------------------






NVIDIA CORPORATION
AMENDED & RESTATED 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (collectively, the “Agreement”), NVIDIA
Corporation (the “Company”) has awarded you a Restricted Stock Unit Award (the
“Award”) under its Amended & Restated 2007 Equity Incentive Plan (the “Plan”).
This Award is granted to you effective as of the date of grant set forth in the
Grant Notice (the “Date of Grant”). Capitalized terms not explicitly defined in
this Agreement but defined in the Plan will have the same definitions as in the
Plan.
1.GRANT OF THE AWARD. The Award represents the right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests under
this Award, subject to the terms and conditions provided in this Agreement and
in the Plan. As of the Date of Grant, the Company will credit to a bookkeeping
account maintained by the Company for your benefit (the “Account”) the number of
Restricted Stock Units subject to the Award. Except as otherwise provided in
this Agreement, you will not be required to make any payment to the Company
(other than past and future services to the Company or an Affiliate) with
respect to your receipt of the Award, the vesting of the Restricted Stock Units
or the delivery of the underlying Common Stock.
2.VESTING. Subject to the limitations contained in this Agreement, your Award
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice. Vesting will cease upon the termination of your Continuous Service
(subject to any acceleration provided for in the Agreement or the Plan). On the
termination of your Continuous Service, the Restricted Stock Units credited to
the Account that were not vested on the date of such termination will be
forfeited and returned to the Company at no cost to the Company and you will
have no further right, title or interest in or to such Restricted Stock Units or
the underlying shares of Common Stock.
3.NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.
(a)    The number of Restricted Stock Units (and the related shares of Common
Stock) subject to your Award will be adjusted from time to time for
Capitalization Adjustments, as provided in the Plan.
(b)    Any Restricted Stock Units, shares, cash or other property that become
subject to the Award as a result of a Capitalization Adjustment, if any, will be
subject to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.
(c)    No fractional shares or rights for fractional shares of Common Stock will
be created by this Section 3. The Board will round down, to the nearest whole
share or whole unit of rights, any fractional shares or rights for fractional
shares.


1



--------------------------------------------------------------------------------





4.COMPLIANCE WITH LAW. You will not be issued any shares under your Award unless
either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with all other
applicable laws and regulations governing the Award, including any U.S. and
non-U.S. state, federal and local laws, and you will not receive such shares if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.
5.LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you.
After the shares have been issued to you, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares provided
that any such actions are in compliance with the provisions in this Agreement
and applicable securities laws. If permitted by the Board and valid under
applicable law, you may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of your
death, will thereafter be entitled to receive any distribution of Common Stock
to which you were entitled at the time of your death pursuant to this Agreement.
6.DATE OF ISSUANCE.
(a)    The issuance of shares of Common Stock in respect of the Restricted Stock
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner.
(b)    Subject to the satisfaction of any withholding obligation for Tax-Related
Items (as defined in Section 10 of this Agreement), in the event one or more
Restricted Stock Units vests, the Company will issue to you, on the applicable
vesting date, one share of Common Stock for each Restricted Stock Unit that
vests and such issuance date is referred to as the “Original Issuance Date.” If
the Original Issuance Date falls on a date that is not a business day, delivery
will instead occur on the next following business day.
(c)    However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established Company-approved 10b5-1 trading plan),
and (ii) the Company elects, prior to the Original Issuance Date, (1) not to
satisfy any withholding obligations for Tax-Related Items (as defined in Section
10 below) by withholding shares of Common Stock from the shares otherwise due,
on the Original Issuance Date, to you under this Award, (2) not to permit you to
enter into a “same day sale” commitment with a broker-dealer pursuant to this
Agreement (including but not limited to a commitment under a previously
established Company-approved 10b5-1 trading plan) and (3) not to permit you to
cover any withholding obligations for Tax-Related Items (as defined in


2



--------------------------------------------------------------------------------





Section 10 below) in cash, then the shares that would otherwise be issued to you
on the Original Issuance Date will not be delivered on such Original Issuance
Date and will instead be delivered on the first business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open public
market, but in no event later than December 31 of the calendar year in which the
Original Issuance Date occurs (that is, the last day of your taxable year in
which the Original Issuance Date occurs), or, if and only if permitted in a
manner that complies with Treasury Regulations Section 1.409A-1(b)(4), no later
than the date that is the 15th day of the third calendar month of the year
following the year in which the shares of Common Stock under this Award are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Treasury Regulations Section 1.409A-1(d). The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
7.DIVIDENDS. You will receive no benefit or adjustment to your Award and any
unissued shares thereunder with respect to any cash dividend, stock dividend or
other distribution that does not result from a Capitalization Adjustment.
Following the date of vesting, in the event of any cash dividend, stock dividend
or other distribution that does not result from a Capitalization Adjustment, no
cash, stock or other property related to such dividend or distribution will be
issuable in respect of your vested Restricted Stock Units.
8.RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award will
be endorsed with appropriate legends if determined by the Company that legends
are required under applicable law or otherwise.
9.AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or, if different, the Affiliate
that employs you or for which you otherwise render services (the “Employer”), is
not for any specified term and may be terminated by you or by the Employer at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of your
Award pursuant to the schedule set forth in the Grant Notice or the issuance of
the shares subject to your Award), the Plan or any covenant of good faith and
fair dealing that may be found implicit in this Agreement or the Plan will:  (i)
confer upon you any right to continue in the employ of, or affiliation with, the
Employer; (ii) constitute any promise or commitment by the Company, the Employer
or any other Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Employer of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have. The grant of the Award shall not be interpreted
as forming an employment or service contract with the Company or any Affiliate.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only through Continuous Service (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company


3



--------------------------------------------------------------------------------





has the right to reorganize, sell, spin-out or otherwise restructure one or more
of its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of the Employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth in this Agreement or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an Employee, Director or Consultant for the term of this Agreement, for any
period, or at all, and will not interfere in any way with your right or the
right of the Employer to terminate your Continuous Service at any time, with or
without cause and with or without notice and will not interfere in any way with
the Company’s and any Affiliate’s right to conduct a reorganization.
10.RESPONSIBILITY FOR TAXES.
(a)    You acknowledge that, regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax related items related
to your participation in the Plan and legally applicable to you (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer, if any. You further acknowledge that the Company and the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of your Restricted Stock Units,
including, but not limited to, the grant of the Restricted Stock Units, the
vesting and settlement of the Restricted Stock Units, the delivery or sale of
any shares of Common Stock and the issuance of any dividends, and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of your Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. You acknowledge and agree that you will
not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates for Tax-Related Items arising from your Award. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to the relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactorily to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) withholding from your wages or any
other cash compensation otherwise payable to you by the Company and/or the
Employer; (ii) causing you to tender a cash payment; (iii) permitting or
requiring you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) (if required, pursuant to this authorization and without further
consent) whereby you irrevocably elect to sell a portion of the shares to be
delivered in connection with your Restricted Stock Units to satisfy the
Tax-Related Items


4



--------------------------------------------------------------------------------





and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Tax-Related Items directly to the Company and/or the
Employer, including a commitment pursuant to a previously established
Company-approved 10b5-1 plan, and/or (iv) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to you in
connection with the Award with a value equal to the amount necessary to satisfy
the Tax-Related Items using the minimum statutory withholding rates for federal,
state, and local tax purposes, including payroll taxes, that are applicable to
supplemental taxable income; provided, however, that if you are an Officer, then
the Company will withhold a number of shares of Common Stock upon the relevant
taxable or tax withholding event, as applicable, unless the use of such
withholding method is not feasible under applicable tax or securities law or has
materially adverse accounting consequences, as determined by the Board, in its
sole discretion, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) – (iii) above.
(c)    If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Common Stock, for tax purposes, you will be deemed to have
been issued the full number of shares of Common Stock subject to the vested
Restricted Stock Units, notwithstanding that a number of the shares of Common
Stock are held back solely for the purpose of paying the Tax-Related Items.
(d)    Unless any withholding obligation for Tax-Related Items is satisfied, the
Company will have no obligation to deliver to you any shares of Common Stock or
other consideration pursuant to this Award.
(e)    In the event the obligation to withhold arises prior to the delivery to
you of shares of Common Stock or it is determined after the delivery of shares
of Common Stock to you that the amount of the withholding obligation was greater
than the amount withheld, you agree to indemnify and hold the Company and the
Employer harmless from any failure by the Company or the Employer to withhold
the proper amount.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You will not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
12.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time and understand that this policy
applies to shares received under this Award.


5



--------------------------------------------------------------------------------





13.    NOTICES; ELECTRONIC DELIVERY/ACCEPTANCE. Any notices provided for in your
Award or the Plan will be given in writing and will be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents and transmit or require you to transmit notices related to
participation in the Plan and this Award by electronic means. You hereby consent
to receive such documents and notices, and to give such notices, by electronic
delivery and to participate in the Plan through the on-line or electronic system
established and maintained by the Company or another third party designated by
the Company from time to time.
14.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, this Award (and any shares issued under this Award) is subject to
recoupment in accordance with the Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.
15.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You should consult with your own personal tax, financial and/or
legal advisors regarding your participation in the Plan, and by accepting this
Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
16.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Award and on
any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.
17.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.


6



--------------------------------------------------------------------------------





19.    GOVERNING LAW/VENUE. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of Delaware without
regard to such state’s conflicts of laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
20.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
21.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided in this
Agreement.


7



--------------------------------------------------------------------------------





22.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to
comply with U.S. Treasury Regulation Section 1.409A-1(b)(4) and thus to not be
treated as “deferred compensation”, and will be construed and administered in
such a manner, and any ambiguous or missing terms that may otherwise be supplied
from and/or defined under Code Section 409A in a manner that fulfills such
intention hereby incorporated by reference. Each installment of Restricted Stock
Units that vests hereunder is intended to constitute a “separate payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2). Notwithstanding the
foregoing, if it is determined that the Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and determined
to be deferred compensation subject to Code Section 409A, this Award shall
comply with Code Section 409A to the extent necessary to avoid adverse personal
tax consequences and any ambiguities herein shall be interpreted accordingly. If
it is determined that the Award is deferred compensation subject to Code Section
409A and you are a “specified employee” (as determined under Code Section 409A)
on your Separation from Service, then the issuance of any shares, cash or other
property that would otherwise be made on the date of your Separation from
Service (or within the first six months thereafter as a result of your
Separation from Service) will not be made on the originally scheduled date(s)
and will instead be issued in a lump sum on the date that is six months and one
day after the date of the Separation from Service, but if and only if such delay
in the issuance is necessary to avoid the imposition of taxation on you in
respect of the shares, cash or property under Code Section 409A.
23.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by accepting
this Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
*    *    *
This Restricted Stock Unit Agreement will be deemed to be accepted by you upon
your acceptance of the Restricted Stock Unit Grant Notice to which it is
attached.


8



--------------------------------------------------------------------------------





ATTACHMENT II


NVIDIA CORPORATION
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN




9

